Case: 09-40018     Document: 00511182423          Page: 1    Date Filed: 07/22/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 22, 2010
                                     No. 09-40018
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

HAROLD V DAVIS

                                                   Plaintiff-Appellant

v.

DOCTOR KEN KUYKENDALL;
CURTIS LAWSON; DAVID DIXON

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 6:04-CV-500


Before KING, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
        Harold V. Davis, Texas prisoner # 1068730, appeals from a judgment
dismissing his civil rights complaint after a trial and jury verdict in favor of the
two remaining defendants. Davis asserted claims against Curtis Lawson, a
correctional officer, as a result of a 2002 use of force incident, and against David
Dixon, a sergeant, as a result of a 2003 use of force incident.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-40018   Document: 00511182423 Page: 2        Date Filed: 07/22/2010
                                No. 09-40018

      On appeal, Davis maintains that the district court abused its discretion by
denying his motions for appointment of counsel. The case concerned matters
that happened to Davis personally and were within his knowledge. Moreover,
his civil rights complaint essentially presented a use of excessive force claim
against each defendant, and it did not present complex or novel legal questions.
The record clearly demonstrates Davis’s ability to present his case. As such, the
district court did not abuse its discretion in denying Davis’s motions for
appointment of counsel. See Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987).
      Next, Davis asserts that the district court abused its discretion by denying
him “needed full discovery,” including certain medical records and interviews
needed to investigate his case. He claims that he intended to use the additional
discovery for “impeachment” of the dismissal of his claim that he was denied
medical care and to demonstrate a conspiracy and a deliberate indifference to a
known risk of harm. Davis, however, fails to state how the additional medical
records and interviews would have changed the outcome of his use of excessive
force claims against Dixon and Lawson. Consequently, he has not shown any
prejudice, and he therefore has not shown that the district court abused its
discretion in its discovery rulings. See Richardson v. Henry, 902 F.2d 414, 417
(5th Cir. 1990).
      In addition, Davis asserts that the district court abused its discretion by
denying him leave to amend his pleadings to add a failure to protect claim. He
did not seek leave to amend his pleadings to add such a claim until the last day
of trial and again in a post-judgment motion. His post-judgment motion also
demonstrates that his proposed failure to protect claim involved individuals
other than Dixon and Lawson. Under these circumstances, the district court did
not abuse its discretion in denying the motions for leave to amend his pleadings.
Ellis v. Liberty Life Assurance Co., 394 F.3d 262, 268 (5th Cir. 2004).
      Davis has failed to adequately brief any other issue. Although this court
applies less stringent standards to parties proceeding pro se than to parties

                                        2
   Case: 09-40018    Document: 00511182423 Page: 3         Date Filed: 07/22/2010
                                 No. 09-40018

represented by counsel and liberally construes briefs of pro se litigants, pro se
parties must still brief the issues and reasonably comply with the requirements
of F ED. R. A PP. P. 28. Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995). Rule
28(a)(9) requires that the brief contain an argument, with “contentions and the
reason for them, with citations to the authorities and parts of the record on
which the appellant relies” and “for each issue, a concise statement of the
applicable standard of review.” See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.
1993). Davis’s brief lists issues for appellate review other than the district
court’s denials of appointment of counsel, discovery, and leave to amend the
pleadings, but he fails to provide record citations, legal authority, and a coherent
argument for each issue. Therefore, he has abandoned these issues by failing to
brief them adequately.
      Davis also seeks appointment of counsel on appeal. However, he has not
demonstrated exceptional circumstances or that appointment of counsel would
substantially assist the resolution of this appeal. Accordingly, we deny his
motion for appointment of counsel on appeal. See Santana v. Chandler, 961 F.2d
514, 515-16 (5th Cir. 1992).
      The judgment of the district court is therefore AFFIRMED. The motion
for appointment of counsel on appeal is DENIED.




                                         3